Citation Nr: 0101328	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sinus disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran served on active duty from June 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1999 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for a sinus disorder and migraine 
headaches.  By this action, a 50 percent rating was granted 
for PTSD.  

Initially, the Board notes that the March 1999 decision was 
not the first time that a claim of service connection had 
been denied for a sinus disorder.  In August 1981, the RO 
denied service connection for a sinus disorder and the 
veteran was notified of the decision, but did not appeal.  
Therefore, the decision became final.  38 C.F.R. § 19.118 
(1981); 38 C.F.R. § 20.1103 (2000).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim of service connection.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

In this regard, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that, when 
the Board addresses in its decision a question that has not 
yet been addressed by the agency of original jurisdiction 
(AOJ), the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) 
provided to the veteran fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded to the AOJ to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that her current claim of 
service connection for a sinus disorder in fact represented a 
claim to reopen.  Since the veteran has not yet been afforded 
an opportunity to present argument and/or evidence on this 
question and because she has not been provided a SOC or 
supplemental statement of the case (SSOC) with respect to the 
claim to reopen, the Board will remand this issue to the RO 
to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(2000).

Next, turning to the veteran's claim of service connection 
for migraine headaches, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to issue a decision at this time.  See 
Bernard, supra; VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, a remand is 
required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining and associating with the record all 
treatment records on file with the Greenville, South Carolina 
VA medical center (VAMC), and the Dorn VAMC since 1964, that 
have not already been associated with the record.  See 
December 1995 VA Form 21-526, VA treatment record dated in 
August 1995, September 1998 statement in support of claim, 
February 1999 VA examination report, and December 2000 
personal hearing testimony.  (The record shows that the RO, 
in the past, had only requested post-1995 VA treatment 
records.)  It should also include obtaining all treatment 
records on file with the North Hills Medical Clinic since 
1964.  See December 2000 personal hearing testimony.

As for the PTSD claim, the RO should also ensure that the 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  That action should include, among other 
things, obtaining and associating with the record all 
treatment records held by a Dr. Doyle (veteran's VA 
therapist) and Ruth Benningfield (veteran's social worker), 
the most contemporaneous treatment records on file at the 
VAMCs identified above, including all PTSD group therapy 
records, and treatment records on file with the South 
Carolina VetCenter.  The RO should also obtain 
hospitalization records from Menlo Park, California for 
August to October 2000.  See December 1995 VA Form 21-526, VA 
treatments record dated in August 1995 and March 1998, 
September 1998 statement in support of claim, February 1999 
VA examination report, and December 2000 personal hearing 
testimony.

The development of the PTSD claim must also include a new 
examination.  Specifically, the Board notes that, given the 
current rating criteria, see 38 C.F.R. § 4.130 (2000), the 
record is lacking.  This is so, in part, because the record 
contains varying opinions as to the degree of disability 
caused solely by the veteran's service-connected psychiatric 
disability.  When most recently examined by VA in January 
1998 and February 1999, it was observed that, while she had 
adverse symptomatology because of her service-connected PTSD, 
the adverse symptoms were not so severe as to warrant a 
higher evaluation.

Additionally, the veteran reported that her symptoms had 
increased in severity since her last examination--she had 
become more housebound, handled stress less well, had more 
frequent nightmares and flashbacks, and had increased 
problems with sleep.  In addition she reported that she spent 
most of her time at home and in her room by herself.  
Nevertheless, on examination, her grooming was good, she was 
casually dressed, and she was friendly.  She denied 
hallucinations, there was no evidence of delusions, and she 
was able to remember three objects over five minutes.  It was 
opined that she was "moderately to severely disabled from 
her psychiatric symptoms."

In February 1999, the veteran reported that she was still 
married, was on medication for her adverse symptomatology, 
had not worked since 1990, had no social life, and only left 
the house to go shopping and for doctor appointments.  She 
reported that she remained mostly housebound because of 
agoraphobia, fear of crowds, and severe flashbacks brought on 
by anything that reminded her of her past traumatic 
experiences.  She also complained of severe anxiety and 
depression, as well as problems sleeping, overeating, 
intrusive thoughts, difficulty concentrating, hypervigilance, 
exaggerated startled response, and irritability.  On 
examination, she was alert, cooperative, and neatly dressed.  
She tried to answer questions relevantly and coherently.  She 
denied having hallucinations, delusions, or paranoia.  Memory 
was good for remote, recent, and recall.  Her rate and flow 
of speech was normal and relevant.  She denied having 
problems with impulse control or with panic attacks.  
Nevertheless, she reported that her anxiety was 
incapacitating.  Moreover, she held her head down for most of 
the interview and reported that she frequently cried, had 
feelings of hopelessness, and had occasional suicidal 
thoughts but with no plan.  Her GAF score was 50.  It was 
opined that the veteran had "moderate/severe" PTSD. 

GAF scores between 41 and 50 suggest that psychiatric 
disability is manifested by "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  However, 
observations made in more recently prepared VA treatment 
records suggest more severe difficulties.  These examiners 
opined that the veteran had a "severe" level of PTSD, had 
severe industrial and social impairment, and/or was 
unemployable.  See VA treatment records dated in April 1998, 
November 1999, and March 2000.

While VA treatment records show a GAF score as low as 45 (see 
VA treatment records dated in January and November 1999), 
they also show it is high as 50 (see VA treatment record 
dated in April 2000), 52 (see VA treatment records dated in 
September 1999, December 1999, and March 2000), and 54 (see 
VA treatment records dated in May and November 2000).  The 
Board therefore finds that, given the varying 
characterizations of the degree of disability caused by the 
veteran's service-connected disability, and because of VA's 
duty to assist, which requires that the veteran be given a 
thorough examination that takes into account the records of 
prior examinations and treatment, the veteran must be given a 
clarifying VA examination on remand.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Massey v. Brown, 
7 Vet. App. 204 (1994); 38 C.F.R. § 3.326 (1999).

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  Such development should include, but 
is not limited to, obtaining and 
associating with the record all 
treatment records since 1964 (to the 
extent they are not already in the 
record), on file with the Greenville, 
South Carolina VAMC, the Dorn VAMC, and 
the South Carolina VetCenter, including 
all records kept by a Dr. Doyle and Ruth 
Benningfield (social worker), as well as 
private treatment records from North 
Hills Medical Clinic since 1964, and the 
hospitalization records from Menlo Park, 
California for August to October 2000.

3.  As for the claim of service 
connection for migraine headaches, the 
development undertaken to comply with the 
new law must include an examination to 
ascertain whether any claimed disability 
is attributable to military service or to 
an already service-connected disability.  
The examiner(s) should provide an opinion 
as to whether the veteran currently 
suffers from migraine headaches and the 
medical probabilities that such headaches 
are attributable to military service, or 
have been caused or made worse by an 
already service-connected disability.  If 
it is determined that there is no current 
disability, no relationship to military 
service, and no relationship to an 
already service-connected disability, the 
examiner should expressly say so and 
provide detailed reasons for such an 
opinion.  All opinions provided must be 
reconciled with all other opinions of 
record.

4.  As for the claim for an increased 
rating for PTSD, the RO should schedule 
the veteran for a VA psychiatric 
examination.  Psychological testing 
should be conducted.  The examiner should 
review the entire claims folder, and set 
forth all symptoms attributable solely to 
service-connected psychiatric disability 
as opposed to non-service connected 
psychiatric problems, if possible.  To 
the extent feasible, the examiner should 
provide an opinion as to the combined 
effect of all manifestations of service-
connected psychiatric disability on the 
veteran's social and industrial 
adaptability.  Clinical findings should 
be elicited so that the pertinent rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.130 (2000).  Additionally, a GAF 
score should be provided, and the 
examiner should explain its meaning in 
terms consistent with the rating 
criteria.  All opinions provided should 
be explained in the context of other 
opinions of record, including those 
provided at the January 1997, January 
1998, and February 1999 VA examinations, 
as well as in a March 2000 VA treatment 
record.

5.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a SSOC should be issued.  If the 
sinus disorder claim is denied, the SSOC 
should include notice of 38 C.F.R. 
§ 3.156 (2000).

After the veteran and her  representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


